UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4250



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALONZO BRISCOE, a/k/a Larwar Jackson, a/k/a
Joshua Kelly,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00093-RDB)


Submitted:   October 27, 2006          Decided:     November 14, 2006


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney, Joanna Silver, Assistant Federal Public Defender,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Michael C. Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alonzo Briscoe appeals his sentence to 204 months in

prison and five years of supervised release after a jury convicted

him of possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1) (2000).   On appeal, Briscoe contends the

district court violated the Sixth Amendment by sentencing him as an

armed career criminal pursuant to 18 U.S.C. § 924(e) (2000) and

U.S. Sentencing Guidelines Manual § 4B1.4 (2005), because his prior

convictions were neither charged in the indictment nor proven to

the jury beyond a reasonable doubt.   We affirm.

          We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

An error of law or fact can render the sentence unreasonable.

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).     In considering whether a sentence is

unreasonable, we review the district court’s factual findings for

clear error and its legal conclusions de novo.     United States v.

Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

          On appeal, Briscoe does not challenge the existence of

his prior convictions or their qualification as predicate offenses

under 18 U.S.C. § 924(e).     Rather, he argues that the Supreme

Court’s decision in Almendarez-Torres v. United States, 523 U.S.

224 (1998), has been effectively overruled.   We have rejected this


                              - 2 -
argument.    See United States v. Cheek, 415 F.3d 349 (4th Cir.),

cert. denied, 126 S. Ct. 640 (2005).

            Accordingly, we affirm Briscoe’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                            AFFIRMED




                                - 3 -